Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 06/01/2022.     

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17294956 filed on 05/18/2021.

Priority #			 Filling Data			 Country
2018-218458		             2018-11-21			  JP

Response to Amendment
4.	The Amendment filed on 06/01/2022 has been received.  Claims 1 and 7 have been amended, claim 8 has been canceled and claims 9-13 have been added to the application; claims 1-7 and 9-13 are pending in the present Application. 

4.					Response to Arguments
	Applicant’s arguments filed on 06/01/2022, pages 8-10 have been fully considered.
Claim rejections 35 U.S.C. 112
Applicant has cancelled claim 8; therefore, the 112(d)(b) rejection is withdrawn. 
Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102/103 have been fully considered.
1)	Basically, the applicant argued that the prior art (Kazuhisa (JP 2013236134 A)) does not teach the limitations “evaluating coding quality of coded data relating to the first viewpoint on a pixel-by-pixel basis using a difference value between a pixel value in an original image for the first viewpoint and a corresponding pixel value in the coded data for the first viewpoint, and a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint” in amended independent claim 1, since “Kazuhisa does not evaluate on a bit-by-bit basis as found in the pending application. Moreover, Kazuhisa does not teach or suggest evaluating coding quality of coded data relating to the first viewpoint on a pixel-by-pixel basis using a difference value between a pixel value in an original image for the first viewpoint and a corresponding pixel value in the coded data for the first viewpoint, and a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint as recited in the pending claim”.  (remark, page 9).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that Kazuhisa (JP 2013236134 A) and in view of SHAO et al.  (CN 102999911 A) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	For example, the combination of Kazuhisa and SHAO discloses that “evaluating coding quality of coded data relating to the first viewpoint on a pixel-by-pixel basis using a difference value between a pixel value in an original image for the first viewpoint and a corresponding pixel value in the coded data for the first viewpoint, and a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint”. Kazuhisa discloses that evaluate coding quality of coded data relating to the first viewpoint by associating a pixel value of an original image for the first viewpoint as shown in fig. 3; page 5, “… determines a video view (a left-eye image or a right-eye image) based on the view_id indicated in the bitstream information…The video frame degradation amount (DF) is calculated in consideration of the propagation state of degradation of the reference frame structure in encoding (see FIG. 1) and stored in the memory 16. However, at the same time (Note. On a display that uses polarized glasses, the left and right eye images are displayed simultaneously, but on a display that uses frame sequential, the images are strictly shifted by 1 / frame rate (for example, In the case of 60fps images for both eyes, the image frame at the time when the misalignment of both eyes was corrected) is considered to be degraded, and either the left or right or both the left and right are degraded video slices….; page 6, …  The encoded video quality calculation unit 21 derives an encoded video quality evaluation value (VQc) from the statistical amount of the information amount for each video frame type acquired from the memory 17 in consideration of the deterioration amount caused only by encoding;).
	SHAO discloses that evaluating coding quality related to a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint as in fig. 1, in which, original second viewpoint image is interpreted as the right image without distortion and second viewpoint image is interpreted as the right image with distortion and the coding quality is evaluated related to the difference between these two, as suggested  in page 10, paragraph 0059, as: “FIG. 1, the treatment process is as follows: firstly, the pixel value of each pixel point of the parallax image without distortion according to each pixel point of the original without distortion of stereo image left view image and the right-viewpoint image in the even symmetrical frequency response and odd symmetrical frequency response, and different scales and directions of the original three-dimensional image of the left viewpoint image and the right viewpoint image between in. the left viewpoint image stereoscopic image obtaining the stereo image of the original without distortion in different size and energy pattern of the direction, and according to the distortion to be evaluated and each pixel point in the viewpoint image at different scales and directions even symmetrical frequency response and odd the pixel value of each pixel point of the parallax image left viewpoint image and the right viewpoint image of the image without distortion as frequency response, and the original three-dimensional between in obtaining the three-dimensional image of the distortion to be evaluated at different scale and direction of energy image; then according to two energy map obtaining objective evaluation metric value for each pixel point three-dimensional image for evaluating the distortion in each pixel point three-dimensional image then according to distortion to be evaluated in the objective evaluation measure value and the evaluation of distortion of stereo image left view image of binocular minimum perceptible changeable three-dimensional image of each pixel point three-dimensional image, obtaining three-dimensional image for evaluating the distortion of a reflecting objective evaluation measurement value”.
Therefore, the combination of Kazuhisa and SHAO discloses that “evaluating coding quality of coded data relating to the first viewpoint on a pixel-by-pixel basis using a difference value between a pixel value in an original image for the first viewpoint and a corresponding pixel value in the coded data for the first viewpoint, and a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint” in amended independent claim 1 and 7. 

2) The applicant believed that dependent claims are allowable due to their dependency on independent claim.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of Kazuhisa and SHAO discloses that “evaluating coding quality of coded data relating to the first viewpoint on a pixel-by-pixel basis using a difference value between a pixel value in an original image for the first viewpoint and a corresponding pixel value in the coded data for the first viewpoint, and a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint” in amended independent claims.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  
6.	Claims 1, 7, are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhisa (JP 2013236134 A) and in view of SHAO et al.  (CN 102999911 A).   


	Regarding claim 1, Kazuhisa teaches an evaluation device (fig. 2) for evaluating coding quality of coded data of an image for a first viewpoint in a multi-viewpoint image (page 2, The present invention relates to a 3D video quality evaluation apparatus, method, and program; Abstract … The 3D video quality assessment apparatus calculates a coded video quality assessment value immediately after the 3D video is coded), the evaluation device comprising: 
	a processor (fig. 2, component 14); 
	and a storage medium (fig. 2, component 16) having computer program instructions stored thereon, when executed by the processor (page 7, …The operations of the constituent elements of the video quality evaluation apparatus 100 shown in FIG. 3 can be constructed as a program, installed in a computer used as the video quality evaluation apparatus, executed, or distributed via a network.  Furthermore, the constructed program can be stored in a portable storage medium such as a hard disk, a flexible disk, or a CD-ROM, and installed in a computer or distributed), perform to: 
	evaluate coding quality of coded data relating to the first viewpoint on a pixel-by- pixel basis using a difference value between a pixel value in an original image for the first viewpoint and a corresponding pixel value in the coded data for the first viewpoint (as shown in fig. 3; page 5, … determines a video view (a left-eye image or a right-eye image) based on the view_id indicated in the bitstream information…The video frame degradation amount (DF) is calculated in consideration of the propagation state of degradation of the reference frame structure in encoding (see FIG. 1) and stored in the memory 16. However, at the same time (Note. On a display that uses polarized glasses, the left and right eye images are displayed simultaneously, but on a display that uses frame sequential, the images are strictly shifted by 1 / frame rate (for example, In the case of 60fps images for both eyes, the image frame at the time when the misalignment of both eyes was corrected) is considered to be degraded, and either the left or right or both the left and right are degraded video slices….; page 6, …  The encoded video quality calculation unit 21 derives an encoded video quality evaluation value (VQc) from the statistical amount of the information amount for each video frame type acquired from the memory 17 in consideration of the deterioration amount caused only by encoding;), 
	a pixel value obtained from the coded data relating to the first viewpoint, a pixel value of an original image for a second viewpoint that is different from the first viewpoint and a pixel value obtained from coded data relating to the second viewpoint with one another (as shown in fig. 1, the pixel value from base view is different from the pixel value of dependent view; it uses pixel value, as suggested in page 3, … quality evaluation value using the 2D video pixel signal;  page 4, The video parameter extraction unit determines a video view of 3D video, determines a video frame type for each view of the 3D video, and if there is degradation in the video frame, the video frame referring to the video frame is degraded. A video frame deterioration amount calculating unit for calculating a video frame deterioration amount as a frame…, video coding schemes represented by MVC (Multi-view coding) have introduced an Inter-view coding technique in which coding is performed in consideration of the similarity between left and right videos).
	It is noticed that Kazuhisa does not disclose explicitly evaluating coding quality related to a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint.
	SHAO discloses that evaluating coding quality related to a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint (as in fig. 1, in which, original second viewpoint image is interpreted as the right image without distortion and second viewpoint image is interpreted as the right image with distortion and the coding quality is evaluated related to the difference between these two, as suggested  in page 10, paragraph 0059, as: “FIG. 1, the treatment process is as follows: firstly, the pixel value of each pixel point of the parallax image without distortion according to each pixel point of the original without distortion of stereo image left view image and the right-viewpoint image in the even symmetrical frequency response and odd symmetrical frequency response, and different scales and directions of the original three-dimensional image of the left viewpoint image and the right viewpoint image between in. the left viewpoint image stereoscopic image obtaining the stereo image of the original without distortion in different size and energy pattern of the direction, and according to the distortion to be evaluated and each pixel point in the viewpoint image at different scales and directions even symmetrical frequency response and odd the pixel value of each pixel point of the parallax image left viewpoint image and the right viewpoint image of the image without distortion as frequency response, and the original three-dimensional between in obtaining the three-dimensional image of the distortion to be evaluated at different scale and direction of energy image; then according to two energy map obtaining objective evaluation metric value for each pixel point three-dimensional image for evaluating the distortion in each pixel point three-dimensional image then according to distortion to be evaluated in the objective evaluation measure value and the evaluation of distortion of stereo image left view image of binocular minimum perceptible changeable three-dimensional image of each pixel point three-dimensional image, obtaining three-dimensional image for evaluating the distortion of a reflecting objective evaluation measurement value”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate evaluating coding quality related to a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint as a modification to the device of Kazuhisa for the benefit of evaluation of three-dimensional image quality objective (page 10).

	Regarding claim 7, Kazuhisa teaches an evaluation method  (fig. 7) for evaluating coding quality of coded data of an image for a first viewpoint in a multi-viewpoint image (page 2, The present invention relates to a 3D video quality evaluation apparatus, method, and program; Abstract … The 3D video quality assessment apparatus calculates a coded video quality assessment value immediately after the 3D video is coded), the evaluation method comprising: 
	 an evaluation step of evaluating coding quality of coded data relating to the first viewpoint on a pixel-by-pixel basis using a difference value between a pixel value in an original image for the first viewpoint and a corresponding pixel value in the coded data for the first viewpoint (as shown in fig. 3; page 5, … determines a video view (a left-eye image or a right-eye image) based on the view_id indicated in the bitstream information…The video frame degradation amount (DF) is calculated in consideration of the propagation state of degradation of the reference frame structure in encoding (see FIG. 1) and stored in the memory 16. However, at the same time (Note. On a display that uses polarized glasses, the left and right eye images are displayed simultaneously, but on a display that uses frame sequential, the images are strictly shifted by 1 / frame rate (for example, In the case of 60fps images for both eyes, the image frame at the time when the misalignment of both eyes was corrected) is considered to be degraded, and either the left or right or both the left and right are degraded video slices….; page 6, …  The encoded video quality calculation unit 21 derives an encoded video quality evaluation value (VQc) from the statistical amount of the information amount for each video frame type acquired from the memory 17 in consideration of the deterioration amount caused only by encoding;), 
	a pixel value obtained from the coded data relating to the first viewpoint, a pixel value of an original image for a second viewpoint that is different from the first viewpoint and a pixel value obtained from coded data relating to the second viewpoint with one another (as shown in fig. 1, the pixel value from base view is different from the pixel value of dependent view; it uses pixel value, as suggested in page 3, … quality evaluation value using the 2D video pixel signal;  page 4, The video parameter extraction unit determines a video view of 3D video, determines a video frame type for each view of the 3D video, and if there is degradation in the video frame, the video frame referring to the video frame is degraded. A video frame deterioration amount calculating unit for calculating a video frame deterioration amount as a frame…, video coding schemes represented by MVC (Multi-view coding) have introduced an Inter-view coding technique in which coding is performed in consideration of the similarity between left and right videos).
	It is noticed that Kazuhisa does not disclose explicitly evaluating coding quality related to a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint.
	SHAO discloses that evaluating coding quality related to a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint (as in fig. 1, in which, original second viewpoint image is interpreted as the right image without distortion and second viewpoint image is interpreted as the right image with distortion and the coding quality is evaluated related to the difference between these two, as suggested  in page 10, paragraph 0059, as: “FIG. 1, the treatment process is as follows: firstly, the pixel value of each pixel point of the parallax image without distortion according to each pixel point of the original without distortion of stereo image left view image and the right-viewpoint image in the even symmetrical frequency response and odd symmetrical frequency response, and different scales and directions of the original three-dimensional image of the left viewpoint image and the right viewpoint image between in. the left viewpoint image stereoscopic image obtaining the stereo image of the original without distortion in different size and energy pattern of the direction, and according to the distortion to be evaluated and each pixel point in the viewpoint image at different scales and directions even symmetrical frequency response and odd the pixel value of each pixel point of the parallax image left viewpoint image and the right viewpoint image of the image without distortion as frequency response, and the original three-dimensional between in obtaining the three-dimensional image of the distortion to be evaluated at different scale and direction of energy image; then according to two energy map obtaining objective evaluation metric value for each pixel point three-dimensional image for evaluating the distortion in each pixel point three-dimensional image then according to distortion to be evaluated in the objective evaluation measure value and the evaluation of distortion of stereo image left view image of binocular minimum perceptible changeable three-dimensional image of each pixel point three-dimensional image, obtaining three-dimensional image for evaluating the distortion of a reflecting objective evaluation measurement value”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate evaluating coding quality related to a difference value between pixel value in the original image for a second viewpoint that is different from the first viewpoint and a corresponding pixel value in the coded data for the second viewpoint as a modification to the method of Kazuhisa for the benefit of evaluation of three-dimensional image quality objective (page 10).
  
7.	Claims 2, 3, 9, 10 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhisa (JP 2013236134 A) and in view of SHAO et al.  (CN 102999911 A) and further in view of Eiji  et. al (JP 2011199382 A).   
       
	Regarding claim 2, the combination of Kazuhisa and SHAO teaches the limitations of claim 1 as discussed above. In addition, Kazuhisa further discloses that in the evaluation of the coding quality of the coded data relating to the first viewpoint, by using the pixel value of the original image for the second viewpoint and the pixel value obtained from the coded data relating to the second viewpoint another (as shown in fig. 1, it uses the pixel value of the original image for the second viewpoint and the pixel value obtained from the coded data relating to the second viewpoint from base view  to evaluate the pixel value of dependent view; it uses pixel value, as suggested in page 3, … quality evaluation value using the 2D video pixel signal;  page 4, The video parameter extraction unit determines a video view of 3D video, determines a video frame type for each view of the 3D video, and if there is degradation in the video frame, the video frame referring to the video frame is degraded. A video frame deterioration amount calculating unit for calculating a video frame deterioration amount as a frame…, video coding schemes represented by MVC (Multi-view coding) have introduced an Inter-view coding technique in which coding is performed in consideration of the similarity between left and right videos).
	It is noticed that Kazuhisa does not disclose explicitly to reflect evaluation relating to a third viewpoint that is different from the first viewpoint and the second viewpoint and is not included in images included in the multi-viewpoint image.
	Eiji disclose of to reflect evaluation relating to a third viewpoint that is different from the first viewpoint and the second viewpoint and is not included in images included in the multi-viewpoint image (as shown in fig. 3, A1 is third viewpoint that is different from the first viewpoint and the second viewpoint and is not included in images included in the multi-viewpoint image; page 8, for generating a multi-viewpoint image. Stereo images (L, R) are images from which multi-viewpoint images are generated. Each multi-viewpoint image includes an image assumed to be viewed from each of the four virtual viewpoints existing inside the viewpoint of the image L and the viewpoint of the image R of the stereo image….; in which, L/R are first/second viewpoint and A1 is the third viewpoint).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate to reflect evaluation relating to a third viewpoint that is different from the first viewpoint and the second viewpoint and is not included in images included in the multi-viewpoint image as taught by Eiji as a modification to the device of Kazuhisa for the benefit of selects the generation method of the multi-viewpoint image having the highest evaluation value as the optimal generation method (page 8).

	Regarding claim 3, the combination of Kazuhisa and SHAO and Eiji teaches the limitations of claim 2 as discussed above. In addition, Eiji further discloses that the third viewpoint is an arbitrary viewpoint included in an aggregate of viewpoints located between the first viewpoint and the second viewpoint (fig. 3, A1 is an arbitrary viewpoint included in an aggregate of viewpoints located between the first viewpoint L and the second viewpoint R); and the computer program instructions further perform to evaluate coding quality of the coded data relating to the first viewpoint, using a difference value between a pixel value of an image for the third viewpoint based on the original image for the first viewpoint and the original image for the second viewpoint and a pixel value of an image for the third viewpoint based on the pixel value obtained from the coded data relating to the first viewpoint and the pixel value obtained from the coded data relating to the second viewpoint (page 9, …calculating the degree of approximation between an image predicted using the motion vector LA1 and an image included in the multi-viewpoint image. As the degree of approximation, for example, a degree of coincidence indicating how much each pixel matches between both images can be used… to calculate the pixel value of each pixel in the predicted image and the multi-viewpoint image. The sum of absolute differences from the pixel values of each pixel in the corresponding viewpoint image included is calculated.).
	The motivation of combination is the same as in claim 2’s rejection.

	Regarding claim 9, the combination of Kazuhisa and SHAO teaches the limitations of claim 7 as discussed above. In addition, Kazuhisa further discloses that in the evaluation of the coding quality of the coded data relating to the first viewpoint, by using the pixel value of the original image for the second viewpoint and the pixel value obtained from the coded data relating to the second viewpoint another (as shown in fig. 1, it uses the pixel value of the original image for the second viewpoint and the pixel value obtained from the coded data relating to the second viewpoint from base view  to evaluate the pixel value of dependent view; it uses pixel value, as suggested in page 3, … quality evaluation value using the 2D video pixel signal;  page 4, The video parameter extraction unit determines a video view of 3D video, determines a video frame type for each view of the 3D video, and if there is degradation in the video frame, the video frame referring to the video frame is degraded. A video frame deterioration amount calculating unit for calculating a video frame deterioration amount as a frame…, video coding schemes represented by MVC (Multi-view coding) have introduced an Inter-view coding technique in which coding is performed in consideration of the similarity between left and right videos).
	It is noticed that Kazuhisa does not disclose explicitly to reflect evaluation relating to a third viewpoint that is different from the first viewpoint and the second viewpoint and is not included in images included in the multi-viewpoint image.
	Eiji disclose of to reflect evaluation relating to a third viewpoint that is different from the first viewpoint and the second viewpoint and is not included in images included in the multi-viewpoint image (as shown in fig. 3, A1 is third viewpoint that is different from the first viewpoint and the second viewpoint and is not included in images included in the multi-viewpoint image; page 8, for generating a multi-viewpoint image. Stereo images (L, R) are images from which multi-viewpoint images are generated. Each multi-viewpoint image includes an image assumed to be viewed from each of the four virtual viewpoints existing inside the viewpoint of the image L and the viewpoint of the image R of the stereo image….; in which, L/R are first/second viewpoint and A1 is the third viewpoint).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate to reflect evaluation relating to a third viewpoint that is different from the first viewpoint and the second viewpoint and is not included in images included in the multi-viewpoint image as taught by Eiji as a modification to the method of Kazuhisa for the benefit of selects the generation method of the multi-viewpoint image having the highest evaluation value as the optimal generation method (page 8).

	Regarding claim 10, the combination of Kazuhisa and SHAO and Eiji teaches the limitations of claim 9 as discussed above. In addition, Eiji further discloses that the third viewpoint is an arbitrary viewpoint included in an aggregate of viewpoints located between the first viewpoint and the second viewpoint (fig. 3, A1 is an arbitrary viewpoint included in an aggregate of viewpoints located between the first viewpoint L and the second viewpoint R); and the computer program instructions further perform to evaluate coding quality of the coded data relating to the first viewpoint, using a difference value between a pixel value of an image for the third viewpoint based on the original image for the first viewpoint and the original image for the second viewpoint and a pixel value of an image for the third viewpoint based on the pixel value obtained from the coded data relating to the first viewpoint and the pixel value obtained from the coded data relating to the second viewpoint (page 9, …calculating the degree of approximation between an image predicted using the motion vector LA1 and an image included in the multi-viewpoint image. As the degree of approximation, for example, a degree of coincidence indicating how much each pixel matches between both images can be used… to calculate the pixel value of each pixel in the predicted image and the multi-viewpoint image. The sum of absolute differences from the pixel values of each pixel in the corresponding viewpoint image included is calculated.).
	The motivation of combination is the same as in claim 9’s rejection.


Claim Rejections -35 USC $112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his
invention.


9.	 Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 12, it depends on claim 12. A claim cannot depend on itself. Therefore, it is unclear which claim it depends; thus the scope of the claim 12 is unclear.

Allowable Subject Matter
10.	Claim 4 and its dependent claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	Claim 11 and its dependent claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

The following is a statement of reasons for the indication of allowable subject matters:
For claim 4 and its dependent claim 5, the prior art does not disclose or suggest the limitations of “to evaluate evaluation unit evaluates coding quality of the coded data relating to the first viewpoint, using amounts of change of at least two pixel values of the pixel value of the original image for the first viewpoint, the pixel value of the original image for the second viewpoint, and a pixel value of an image for the third viewpoint that is based on the original image for the first viewpoint and the original image for the second viewpoint and amounts of change of at least two pixel values of the pixel value obtained from the coded data relating to the first viewpoint, the pixel value obtained from the coded data relating to the second viewpoint, and a pixel value of an image for the third viewpoint, the pixel value being obtained based on the pixel value obtained from the coded data relating to the first viewpoint and the pixel value obtained from the coded data relating to the second viewpoint”.
For claim 6, the prior art does not disclose or suggest the limitations of “perform to evaluate coding quality of the coded data relating to the first viewpoint, using a value of SE.sub.LBD calculated according to the following evaluation formula: [ Math . ⁢ 1 ] ⁢ SE L ⁢ B ⁢ D = .Math. x = 0 W - 1 ⁢ .Math. y = 0 H - 1 ⁢ ( d ⁡ ( x , y ) 2 + Λ ⁢ d ⁡ ( x , y ) ⁢ d ^ ⁡ ( x , y ) + d ^ ⁡ ( x , y ) 2 ) ⁢ ⁢ where ⁢ ⁢ Λ ∈ [ - 2 , 1 ] where W and H represent a number of pixels in a horizontal direction and a number of pixels in a vertical direction in the original image for the first viewpoint, respectively, and d(x, y) represents a difference value between a pixel value in the original image for the first viewpoint and a pixel value in a decoded image for the first viewpoint and d{circumflex over ( )}(x, y) represents a difference value between a pixel value in the original image for the second viewpoint and a pixel value in a decoded image for the second viewpoint”.
For claim 11 and its dependent claim 13, the prior art does not disclose or suggest the limitations of “wherein the third viewpoint is an arbitrary viewpoint included in an aggregate of viewpoints located between the first viewpoint and the second viewpoint; and further evaluates coding quality of the coded data relating to the first viewpoint, using amounts of change of at least two pixel values of the pixel value of the original image for the first viewpoint, the pixel value of the original image for the second viewpoint, and a pixel value of an image for the third viewpoint that is based on the original image for the first viewpoint and the original image for the second viewpoint and amounts of change of at least two pixel values of the pixel value obtained from the coded data relating to the first viewpoint, the pixel value obtained from the coded data relating to the second viewpoint, and a pixel value of an image for the third viewpoint, the pixel value being obtained based on the pixel value obtained from the coded data relating to the first viewpoint and the pixel value obtained from the coded data relating to the second viewpoint”.
11.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423